     Case 2:20-cv-00055-TLN-DMC Document 27 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL DEWAYNE ALLEN,                              No. 2:20-CV-0055-TLN-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    CSP-SACRAMENTO,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for the appointment of counsel,

19   ECF No. 19.

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:20-cv-00055-TLN-DMC Document 27 Filed 10/30/20 Page 2 of 2


 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff cites the following warranting appointment of counsel: (1) his indigency;

 9   (2) his incarceration; (3) difficulties accessing the prison law library; and (4) mental illness. See

10   ECF No. 19, pgs. 1-2. These circumstances are not exceptional. As to Plaintiff’s mental illness,

11   Plaintiff has not attached any documentation to establish what, if any, functional limitations his

12   condition imposes. In this regard, the Court observes that Plaintiff has been able to articulate

13   himself sufficiently on his own. Moreover, the issues involved in this case – whether Plaintiff

14   was subjected to cruel and unusual punishment when pepper spray was used during a May 2013

15   cell extraction – are neither legally nor factually complex. Finally, at this early stage of the

16   proceedings, before any defendant has appeared or any discovery has been conducted, the Court

17   cannot say that Plaintiff has any particular likelihood of success on the merits.

18                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for the

19   appointment of counsel, ECF No. 19, is denied.

20
21

22   Dated: October 30, 2020
                                                             ____________________________________
23                                                           DENNIS M. COTA
24                                                           UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                         2
